Citation Nr: 1628573	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-41 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable initial disability rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to December 1978, with additional active service at the United States Military Academy from July 1966 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is warranted before a decision may be rendered in the issues on appeal.

The Board notes that the May 2015 remand directed the AOJ to attempt to obtain     the Veteran's service treatment records from his time at the United States Military Academy, and then to obtain an addendum opinion to the March 2010 VA opinion with respect to the Veteran's left ear hearing loss.  Upon review, the record reflects that the AOJ made a formal finding of unavailability after taking steps to obtain these records, but did not obtain an addendum opinion.  While the remand directive with respect to the addendum opinion was arguably conditional on the receipt of new records, the Board finds that March 2010 VA opinion is, in any event, insufficient   for purposes of determining service connection as it lacks adequate rationale.  The  VA examiner opined that the Veteran's left ear hearing loss was less likely than not related to his active duty service because his hearing was normal upon separation and there was no significant in-service threshold shift.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of   or demonstrate left ear hearing loss at the time of separation, this alone, without a medical rationale, is not sufficient to support a negative nexus opinion.  Accordingly, an additional opinion should be obtained. 

The Veteran's claim for entitlement to a compensable rating for right ear hearing loss is inextricably intertwined with the service connection claim and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Additionally, the record reflects that the Veteran's right ear hearing loss was last assessed by VA examination in March 2010.  As the Veteran's condition may have changed since that time, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 
10 Vet. App. 400 (1997).  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since August 2015.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected right ear hearing loss and to obtain an opinion related to his left ear hearing loss.  The claims file should   be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that   the Veteran's left ear hearing loss is related to his service.  In rendering the opinion the examiner should address   why the current hearing loss is/is not merely a delayed response to his in-service noise exposure.  The examiner must explain the reasoning for the opinion provided.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit     sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).These claims must be afforded expeditious treatment.  The law requires   that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

